                                                                USDC SDNY
                                                                DOCUMENT
                                                                ELECTRO NICALLy FILED
UNITED STATES DISTRICT COURT                                   DOC#:
SOUTHERN DISTRICT OF NEW YORK                                  DATE F-IL
                                                                       _E_D_: _1'(-2~
                                                                                    - -.-
                                                                                       1'2
                                                                                         - o-
PACIFIC CONTROLS INC.,
              Plaintiff,
                                                      19-CV-3428 (CM) (BCM)
       -against-
                                                      ORDER
CUMMINS INC.,
              Defendant.

BARBARA MOSES, United States Magistrate Judge.

       The above-referenced action has been referred to Magistrate Judge Barbara Moses for

resolution of discovery disputes, including those mentioned in the parties' joint letter dated

January 23 , 2020 (Dkt. No . 27), pursuant to 28 U.S .C. § 636(b)(l)(A). Discovery applications

must be made to Judge Moses and in compliance with Local Civil Rule 37.2 and §§ l(b), l(d),

2(b ), and 2( e) of Judge Moses's Individual Practices, available on the Court's website at

https: //nysd. uscourts.gov/hon-barbara-moses. It is the Court's practice to decide discovery

disputes at the Rule 3 7 .2 conference, based on the parties' letters, unless a party shows good

cause why more formal briefing should be required.

Dated: New York, New York
       January 24, 2020
                                            SO ORDERED.




                                            BARBARA MOSES
                                            United States Magistrate Judge
